DETAILED ACTION


Response to Arguments
Applicant's arguments are moot in view of the allowance herein.

Claim Rejections - 35 USC § 112
The previous 112 rejection to claims 5-7, 12-14, and 19-20 is withdrawn in view of applicant's amended claim language.

As such all 112 rejections have been withdrawn and there are no 112 rejections associated with the claims in the instant case.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Osborne on 2/25/2021.

The application has been amended as follows: 


1.	(Currently Amended) A non-transitory computer-readable medium embodying a program for providing file management, the program being executable by a client device that, when executed by the client device, causes the client device to at least:
transmit, based on a user request to access a directory structure of a virtual content repository of a file management user interface, a file request to a management service, the file request comprising an authentication credential for a user account associated with the management service, wherein the client device authenticates with the management service based at least in part on the authentication credential;
in an instance in which the user request is successfully authenticated, receive, from the management service,  a storage plan that identifies a content repository, and includes: an encryption key, and a mapping that includes: 
a directory name for a file in the directory structure of the virtual content repository used for identifying a location of the file in the virtual content repository and viewing the file in the file management user interface, and 
a randomly-generated directory name utilized for storing the file, encrypted with the encryption key,  in the content repository and separately from a computing environment of the virtual content repository; 

cache, on the client device, the storage plan wherein the encryption key is unexposed to the content repository to prevent the stored encrypted file from being compromised by unauthorized access to virtual content repository or the encryption key, based on the stored encrypted file being stored separately from the computing environment of the virtual content repository in a remote directory of the content repository corresponding to the randomly-generated directory name;  
from the client device to the content repository, access to the file in 
the file access request comprising the randomly-generated directory name,
the content repository comprising a remote computing environment that identifies and provides the requested access to the file based transmitted randomly-generated directory name from the file access request, 
wherein the randomly-generated directory name, which corresponds to the remote directory containing the file within , is different from the directory name in the virtual content repository to obfuscate the directory structure for storage of the file in the content repository, which is operated by a third party relative to the virtual content repository and the client device; and
in an instance in which the requested is provided by the content repository, present the file via the file management user interface and within , based on the mapping between the directory name and the randomly-generated directory name.




transmitting, based on a user request to access a directory structure of a virtual content repository of a file management user interface, a file request to a management service, the file request comprising an authentication credential for a user account associated with the management service, wherein the client device authenticates with the management service based at least in part on the authentication credential;
in an instance in which the user request is successfully authenticated, receiving, from the management service, a storage plan that identifies a content repository, and includes: an encryption key, and a mapping that includes: 
a directory name for a file in the directory structure of the virtual content repository used for identifying a location of the file in the virtual content repository and viewing the file in the file management user interface, and 
a randomly-generated directory name utilized for storing the file, encrypted with the encryption key,  in the content repository and separately from a computing environment of the virtual content repository; 

caching, on the client device, the storage plan wherein the encryption key is unexposed to the content repository to prevent the stored encrypted file from being compromised by unauthorized access to virtual content repository or the encryption key, based on the stored encrypted file being stored separately from the computing environment of the virtual content repository in a remote directory of the content repository corresponding to the randomly-generated directory name;  

from the client device to the content repository, access to the file in 

the file access request comprising the randomly-generated directory name,

the content repository comprising a remote computing environment that identifies and provides the requested access to the file based transmitted randomly-generated directory name from the file access request, 

wherein the randomly-generated directory name, which corresponds to the remote directory containing the file within , is different from the directory name in the virtual content repository to obfuscate the directory structure for storage of the file in the content repository, which is operated by a third party relative to the virtual content repository and the client device; and
in an instance in which the requested is provided by the content repository, presenting the file via the file management user interface and within , based on the mapping between the directory name and the randomly-generated directory name.


		a client device;
		a memory of the client device comprising a program executable by the client device that, when executed by the client device, causes the client device to at least:
transmit, based on a user request to access a directory structure of a virtual content repository of a file management user interface, a file request to a management service, the file request comprising an authentication credential for a user account associated with the management service, wherein the client device authenticates with the management service based at least in part on the authentication credential;

in an instance in which the user request is successfully authenticated, receive, from the management service, a storage plan that identifies a content repository, and includes: an encryption key, and a mapping that includes: 
a directory name for a file in the directory structure of the virtual content repository used for identifying a location of the file in the virtual content repository and viewing the file in the file management user interface, and 
a randomly-generated directory name utilized for storing the file, encrypted with the encryption key,  in the content repository and separately from a computing environment of the virtual content repository; 

cache, on the client device, the storage plan wherein the encryption key is unexposed to the content repository to prevent the stored encrypted file from being compromised by unauthorized access to virtual content repository or the encryption key, based on the stored encrypted file being stored separately from the computing environment of the virtual content repository in a remote directory of the content repository corresponding to the randomly-generated directory name;  
from the client device to the content repository, access to the file in 
the file access request comprising the randomly-generated directory name,
the content repository comprising a remote computing environment that identifies and provides the requested access to the file based transmitted randomly-generated directory name from the file access request, 
wherein the randomly-generated directory name, which corresponds to the remote directory containing the file within , is different from the directory name in the virtual content repository to obfuscate the directory structure for storage of the file in the content repository, which is operated by a third party relative to the virtual content repository and the client device; and
in an instance in which the requested is provided by the content repository, present the file via the file management user interface and within , based on the mapping between the directory name and the randomly-generated directory name. 
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Dolce et al (US 2013/0227047) teaches a content storage system in Fig 1 wherein a client interacts with server 101 to store and retrieve files in cloud providers 103-105.  Moreover, in [0024] that file mapping table 204 may be maintained by file manager 107 in client 102.  Also, as shown in Fig 2 and 4A that file mapping table 204 may be maintained by server 101.

Dujari (US 7,185,011) teaches in Columns 1 and 2, more particularly Column 2 lines 14-20, teaches that web browser cache subdirectories may be randomized in order to secure the cache files from attackers that take advantage of browser cache to place viruses in the cache at locations likely to be subsequently invoked by a user.

O'hare et al (US 2012/0331088) teaches a content storage system in Fig 48 wherein clients interact with layer 4822 and sever 4806 to store and retrieve files in cloud providers 4808a – 4808n.  More particularly in Fig 61A-61C, O'hare teaches that a file request to server 4806 returns a one or more pointers to a storage location(s) wherein the pointer(s) may be used to subsequently request access to a file from a cloud storage location.

Bangalore et al (US 2006/0253484) in Fig 2 a mapping table that includes a plurality of linked pairs, each pair including a file name hash and a corresponding pointer to a file / file fragment.

CHAWALA et al (US 2011/0184993) teaches in Fig 4, content storage system 400 wherein intermediate components 401 and 410 are interposed between client (not shown) and storage locations 420.  In Fig 6,   CHAWALA teaches a file management user interface.


 receive, from the management service,  a storage plan that identifies a content repository, and includes: an encryption key, and a mapping: that includes: 
a directory name for a file in the directory structure of the virtual content repository used for identifying a location of the file in the virtual content repository and viewing the file in the file management user interface, and 
a randomly-generated directory name utilized for storing the file, encrypted with the encryption key,  in the content repository and separately from a computing environment of the virtual content repository; 
cache, on the client device, the storage plan wherein the encryption key is unexposed to the content repository to prevent the stored encrypted file from being compromised by unauthorized access to virtual content repository or the encryption key, based on the stored encrypted file being stored separately from the computing environment of the virtual content repository in a remote directory of the content repository corresponding to the randomly-generated directory name

wherein the randomly-generated directory name, which corresponds to the remote directory   containing the file within  the content repository, is different from the directory name in the virtual content repository to obfuscate the directory structure for storage of the file in the content repository


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A MCCOY/Examiner, Art Unit 2431